Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-10, 20-22, 25-26, 29, 31-33, 35, 37-41, and 44-45 are currently pending and presented for examination on the merits. 
	Claims 3-10, 20-22, 25-26, 29, 31-33, 35, 37, and 40 are amended. 
	Claims 44 and 45 are new. 
Claims 11-19, 23-24, 27-28, 30, 34, 36, and 42-43 are cancelled.
Claims 2, 3, 10, 20, 21, 22, 25, 26, 29, 31, 32, 33, 35, 44, and 45 are withdrawn from further consideration by Examiner under 37 CFR 1.142(b) as being drawn to a non-elected species.
Claims 38-41 are withdrawn from further consideration by Examiner under 37 CFR 1.142(b) as being drawn to non-elected species.
Election/Restriction
	The response filed on 06/09/2022 to the election and species requirement of 04/14/2022 has been received. 
	Applicant has elected:
Group I, claims 1-10, 20-22, 25-26, 29, 31-33, 35, 37, and 44-45
Species:
Monoclonal antibody comprising a heavy chain comprising a sequence of amino acids as set forth in SEQ ID NO: 10 and a light chain comprising a sequence of amino acids as set forth in SEQ ID NO: 5.
400 mg Pembrolizumab Q6W
Advanced melanoma
Claims 1, 4-9 and 37 are examined on merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 5, 6, 7, 8, 9, 37, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Freshwater et al (IDS 09/17/2021, NPL#8), Bristol-Myer Squibb Company ("BMS", IDS 09/17/2021, FP#6), Edwards et al (US 20200209204), Dang et al (IDS 09/17/2021, NPL #6), and further in view of Diaz et al (IDS 09/17/2021, PGPUB #2).
Examiner’s Claim Construction:
The claimed invention is a 400 mg every 6 weeks (Q6W) dosing regimen of pembrolizumab (claim 37), or an antibody containing pembrolizumab 6 CDRs (claim 1), or an antibody comprising pembrolizumab VH/VL (claims 4 and 5) of to treat cancer (claim 1), a melanoma (claim 6), or a cancer with a high mutational burden (claim 7), a cancer with MSI-H or mismatch repair deficient solid tumor (claim 8), or an unresectable or metastatic melanoma (claims 9).
For the structural part of the active ingredient, the sequence comparison is omitted since the assignee of this application owns pembrolizumab and it is assumed that applicant would have the sequence information.  The elected 6 CDRs in claim 1 and VH/VL pair in claims 4 and 5 are fragments of pembrolizumab in claim 37 based on sequence search, which applicant can review.  Applicant can review sequence search results loaded in PAIR or if requested, sequence comparison will be provided if requested.
As for the 400 mg Q6W part of the claimed invention, it is obvious for the following reasons:
Freshwater et al of record (9/17/2021 IDS, NPL#8) teaches a fixed dose regime has advantage over a weight-based dose and teaches a 200 mg every 3 weeks (Q3W) of pembrolizumab for a cancer treatment.  See the abstract and the entire article.  Freshwater does not teach a 400 mg Q6W.  
However, Bristol-Myer Squibb Company (“BMS”, 9/17/2021 IDS, FP#6) teaches that a 400 mg Q6W of Pembrolizumab is a plausible dose regime of an anti- PD-1 antibody, see [0175]. BMS also teaches that dosage and frequency vary depending on the half-life of an antibody, see [0176].  
Edwards et al (US 20200109204, filed 06/01/2017) teaches pembrolizumab administered as a flat dose at either 240 or 480 mg [Claim 14, 0075]. 
Dang et al of record (9/17/2021 IDS, NPL#6) teaches that pembrolizumab was approved for the treatment of patients with unresectable or metastatic melanoma and later approved for NSCLC at 2mg/kg Q3W (see, page 5 under the heading “Body of Review”). Dang et al also teaches that pembrolizumab has a long half-life of 26 days (see, the paragraph bridging pages 5 and 6 under the heading “Pharmacodynamics and Pharmacokinetics”), which indicates that the half-life of pembrolizumab would allow for an administration schedule of once every 6-weeks.
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed 400 mg Q6W with a reasonable expectation of success since the BMS patent and Edwards et al both suggest a 400 mg Q6W dose regime. One of ordinary skill in the art would have been motivated to arrive at the claimed invention for the reasons listed in Freshwater et al for a flat dose and the claimed 400 mg Q6W regime, which doubles both dose and duration would reduce patient visiting infusion site.
As for claims 7-9, drawn to patient population having a cancer with a high mutational burden (claim 7), a cancer with MSI-H or mismatch repair deficient solid tumor (claim 8), or an unresectable or metastatic melanoma (claims 9),  None of the references discuss the specifically claimed population of cancer patient would benefit from pembrolizumab treatment. However, Diaz et al of record (9/17/2021 IDS, PGPUB#2) teaches that pembrolizumab can be used to treat a cancer patient that has a high mutational burden, such as found in microsatellite instable cancer (MSI).  See, claims 1 and 10, and paragraph [0012]. Therefore, it would have been obvious to apply the claimed 400 mg Q6W regime to these patients with a reasonable expectation of success for the reasons given above.  One of ordinary skill in the art would have been motivated to select these population since Diaz at Examples 6, and 7 teaches that these patients benefit most from the very expensive pembrolizumab.
In regards to claim 38, BMS further teaches a composition of pembrolizumab and a pharmaceutically acceptable carrier [0171].
In regards to claims 40 and 41, BMS further teaches a kit for treating cancer comprising 4 to 500 mg of a anti-PD-1 antibody, e.g. pembrolizumab, and instructions for use [0013].
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed pembrolizumab and a pharmaceutically acceptable carrier and kit for treating cancer, with a reasonable expectation of success. Since the BMS patent suggests combing the pembrolizumab with a pharmaceutically acceptable carrier and a kit comprising 4-500mg pembrolizumab and instructions for use. One of ordinary skill in the art would have been motivated to arrive at the claimed invention for the reasons listed in Freshwater, and further for the reasons listed in BMS.

Claims 1, 4, 5, 6, 7, 8, 9, 37, 38, 39, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Freshwater et al (IDS 09/17/2021, NPL#8), Bristol-Myer Squibb Company ("BMS", IDS 09/17/2021, FP#6), Edwards et al (US 20200209204), Dang et al (IDS 09/17/2021, NPL #6), Diaz et al (IDS 09/17/2021, PGPUB #2), as applied to claims 1, 4, 5, 6, 7, 8, 9, 37, 38, 40, and 41 above, and further in view of Brake et al (WO 2017165125 A1). 
The teachings of Freshwater et al, BMS, Edwards et al, Dang et al, and Diaz et al are discussed above. 
Freshwater et al, BMS, Edwards et al, Dang et al, and Diaz et al do not specifically teach the composition administered comprising histidine, pH, sucrose, or polysorbate 80. However, these deficiencies are made up in the teachings of Brake et al.
With regard to claim 39, Brake et al teaches a PD-1 inhibitor composition comprising 10 mM Histidine, pH of 5.5, 7% sucrose, and 0.02% polysorbate 80 [0113]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the above methods of Freshwater, Dang, and BMS to treat a patient with melanoma with pembrolizumab, for 6 weeks, to use 400 mg of Pembrolizumab to treat the melanoma, and to make a kit for treating a patient. Further, to combine with the teachings of Brake et al for the antibody to be in a composition comprising 10 mM Histidine, pH of 5.5, 7% sucrose, and 0.02% polysorbate 80. One of ordinary skill in the art would have been motivated to arrive at the claimed invention for the reasons listed in Freshwater, Dang, and BMS, and further for the reasons listed in Brake et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 11, and 19 of U.S. Patent No. 10934356 ('356), claims 1, 4, 9, and 12 of U.S. Patent No. 11325975 (‘975), claims 1 and 4 of U.S. Patent No. 11325974 (‘974), claims 1 and 5 of U.S. Patent No. 11339219 (‘219), in view of Freshwater et al (IDS 09/17/2021, NPL#8), Bristol-Myer Squibb Company ("BMS", IDS 09/17/2021, FP#6), Edwards et al (US 20200209204), Dang et al (IDS 09/17/2021, NPL #6), and Diaz et al (IDS 09/17/2021, PGPUB #2). 
The teachings of Freshwater et al, BMS, Edwards et al, Dang et al, and Diaz et al are discussed above. 
Claims 1, 7, and 8 are directed to an invention not patentably distinct from claims 1, 2, 4, 11, and 19,  of patent ‘356, claims 1, 4, 9, and 12, of patent ‘975, claims 1 and 4 of patent ‘974, and claims 1 and 5 of patent ‘219. Specifically, a method of treating a cancer patient with high mutational burden tumor, and a patient that has a microsatellite-high (MSI-H) or mismatch repair deficient solid tumor. 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed method of treating cancer, with high mutational burden and a solid tumor that has a MSI-H or mismatch repair deficiency, with a treatment comprising 400 mg pembrolizumab Q6W, with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to arrive at the claimed invention for the reasons listed in Freshwater, BMS, Edwards, Dang, and Diaz. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642